Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “the computerized method prior to an initiation of a transaction receiving, an indication of access authorization, adding the third party computing system, receiving an indication of an initiation, determining that the third party computing system is included in the list of access authorizations; accessing, parsing, identifying credit data of the consumer; transmitting the credit card information corresponding to the selected credit card account to the third party computing system.” 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims of “accessing, parsing, identifying credit data” are by their nature abstract.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “computing system, the third party computing system and the consumer computing device” The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
	The Examiner has read and reviewed all of the information provided by the Applicant.  The examiner rejects claims below under 35 USC 103.  
The Applicant attention is re-drawn to the following:
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims listed below are rejected under 35 U.S.C. 103(a) as being unpatentable over over over Zhu (U.S. Patent 7,413,113) in view of Iannacci (U.S. Patent Pub US 2002/0062249) in further view of LEDBETTER (U.S. Patent Pub US 2013/0013513) in futher view of Walker (U.S. Patent 6,088,686)
Re claim 1 & 16 & 20: 
A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: (see Zhu, Figure 1) 
A computing system, the computing system comprising one or more processors configured to: (see Zhu, Figure 1)
A non-transitory computer storage medium storing computer-executable instructions that, when executed by one or more processors, causes the one or more processors to:  (see Zhu, Figure 1)
prior to an initiation of a transaction between a consumer computing device and a third party computing system: (see Zhu, Figure 1 note item 60 = consumer computing device; item 40 = computing system; item 50 = third party computing system + Figure 2 item 210 and prior)
receiving, from the consumer computing device associated with a consumer, an indication of access authorization for the third party computing system to access credit card account information of the consumer; and (see Zhu, Figure 1 + Figure 2 item 210 and prior)
adding the third party computing system to a list of access authorizations associated with the consumer in a database; (see Zhu, Figure 1 + Figure 2 item 280)
receiving an indication of an initiation of the transaction between the consumer computing device and the third party computing system; (see Zhu, Figure 1 + Figure 2 item 210-250)
in response to receiving the indication of the initiation of the transaction between the consumer computing device and the third party computing system: (see Zhu, Figure 1 + Figure 2 item 260-280)
retrieving the list of access authorizations from the database; (see Zhu, Figure 1 + Figure 2 item 260-280)
determining that the third party computing system is included in the list of access authorizations; and (see Zhu, Figure 1 + Figure 2 item 260-280)
in response to determining that the third party computing system is included in the list of access authorizations: (see Zhu, Figure 1 + Figure 2 item 260-280)
accessing credit data of the consumer via a credit database associated with a credit bureau
 wherein the credit database stores credit files for a plurality of consumers, wherein the credit files comprise balance and credit limit information for individual accounts of the plurality of consumers; (see Zhu, Figure 1 + Figure 2 item 260-280)
parsing the credit data within the credit file to extract credit card account data; (see Zhu, Figure 1 + Figure 2 item 260-280)
identifying a plurality of credit card accounts the credit card account data; (see Zhu, Figure 1 + Figure 2 item 280)
causing display of a selectable menu on the consumer computing device, wherein the menu comprises a listing of the plurality of credit card accounts derived from the parsed credit data within the credit file of the consumer; (see Zhu, Figure 1 + Figure 2 item 280)
receiving an indication of a user selection within the selectable menu of a selected credit card account of the plurality of credit card accounts; and (see Zhu, Figure 1 + Figure 2 item 290)
transmitting the credit card information corresponding to the selected credit card account to the third party computing system, wherein the computing system is remote from the third party computing system and the consumer computing device, and wherein the consumer computing device is different than the computing system and the third party computing system. (see Zhu, Figure 1 + Figure 2 item 290-320)
While examiner believes, Zhu teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Ledbetter and Iannacci additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhu by adapting any features of Ledbetter and Iannacci.
Specifically Ledbetter Figure 5 shows authorization system of applicant and 
Walker teaches “accessing credit data of the consumer via a credit database associated with a credit bureau wherein the credit database stores credit files for a plurality of consumers, wherein the credit files comprise balance and credit limit information for individual accounts of the plurality of consumers” see Walker Figure 41 item 2032 
Iannacci is described in more detail below 
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Zhu and Ledbetter and Iannacci both relate to same subject area of processing a payment system with multiple associated accounts. 

A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: (see Iannacci, Figure 1-2) 
prior to an initiation of a transaction between a consumer computing device and a third party computing system: (see Iannacci, Figure 1 note item 110 = consumer computing device; item 135 = computing system; item120 = third party computing system + Figure 2 item 210 and prior)
receiving, from the consumer computing device associated with a consumer, an indication of access authorization for the third party computing system to access credit card account information of the consumer; and (see Iannacci, Figure 1 + Figure 2 item 265 + Figure 17 A item P17-2)
adding the third party computing system to a list of access authorizations associated with the consumer in a database; (see Iannacci, Figure 1 + Figure 2 item 265 + Figure 17 + Figure 4 + 7 + 9)
receiving an indication of an initiation of the transaction between the consumer computing device and the third party computing system; (see Iannacci Figure 17, item P17-3 + , Figure 1 + Figure 2)
in response to receiving the indication of the initiation of the transaction between the consumer computing device and the third party computing system: (see Iannacci Figure 17, item P17-3-7 + , Figure 1 + Figure 2)
receiving a request for credit card information of the consumer from the third party computing system; (see Iannacci Figure 17A, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
retrieving the list of access authorizations from the database; (see Iannacci Figure 17A, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
determining that the third party computing system is included in the list of access authorizations; and (see Iannacci Figure 17A, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
in response to determining that the third party computing system is included in the list of access authorizations: (see Iannacci Figure 17, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
accessing credit data of the consumer via a credit database associated with a credit bureau wherein the credit database stores credit files for a plurality of consumers, wherein the credit files comprise balance and credit limit information for individual accounts of the plurality of consumers;  (see Iannacci, + paragraph 0009-0010, 0248 + Figure 17 C  item 1830 + Figure 2 + Figure 17 B)
parsing the credit data to extract credit card account data; (see Iannacci, + paragraph 0009-0010, 0248 + Figure 17 C  item 1830 + Figure 2 + Figure 17 B)
identifying a plurality of credit card accounts the credit card account data; (see Iannacci Figure 17A, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
causing display of a selectable menu on the consumer computing device, wherein the menu comprises a listing of the plurality of credit card accounts; (see Iannacci Figure 17, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
receiving an indication of a user selection within the selectable menu of a selected credit card account of the plurality of credit card accounts; and  (see Iannacci Figure 17, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
transmitting the credit card information corresponding to the selected credit card account to the third party computing system, wherein the computing system is remote from the third party computing system and the consumer computing device, and wherein the consumer computing device is different than the computing system and the third party computing system.  (see Iannacci Figure 17B, item P17-14-15 + , Figure 1 -2)
In addition to the above rejection the claims including independent claim are conditional and therefore under MPEP 2111.04 (and logic continues through claims) and are rejected as such see below explanation: 
The method requires the step of ‘receiving’ if a condition occurs (the transaction is initiated).
The claim suggests or implies a step of ‘initiating’.  However, the claim doesn’t limit the method by any requirement that the method be carried out to include a step of ‘initiating’. On those facts the suggested ‘initiating’ step is not required.
Thus the claim doesn’t require the condition to be met.  The method may (or may not) be performed when the condition is not met. The ‘receiving’ step may (or may not) be performed when the condition is not met.    
This makes the ‘receiving’ step optional.  Optional steps are not a limitation.  MPEP 2111.04 
The remaining steps are required if a condition is met, i.e., the ‘receiving’ step is performed.
The claim makes the ‘receiving’ step optional. The method may be performed without the condition being met.  The ‘retrieving’ and ‘determining’ steps may (or may not) be performed when the condition is not met. 
This makes the ‘retrieving’ and ‘determining’ steps optional.  Optional steps are not a limitation. MPEP 2111.04

Re claim 2: see claim 1 + 
wherein the credit card information identifies a credit card of the consumer. (see Zhu, Figure 1 + Figure 2 item 280 + Iannacci Figure 17, item P17-3-7 + , Figure 1 + Figure 2 + 4 + 7 + 9)
Re claim 3: see claim 1 + 
wherein the third party computing system is a merchant computing system and the credit card information is transmitted to the third party computing system is sufficient for the merchant computing system to initiate a charge using the credit card information to complete a purchase by the consumer.  (see Zhu, Figure 1 + Figure 2 item 280 + Iannacci, Figure 1 item120 = third party computing system)
Re claim 4: see claim 1 + 
wherein the credit data of the consumer identifies a plurality of credit cards of the consumer.  (see Zhu, Figure 1 + Figure 2 item 280 + Iannacci, Figure 4 + 7 + 9) 
Re claim 5: see claim 1 + 
further comprising determining a sorted order of the plurality of credit cards. (see Iannacci, + Figure 17 C  item 1830 + Figure 2 + Figure 17 B + Zhu, Figure 1 + Figure 2 item 280) 
Re claim 6: see claim 1 + 
wherein the sorted order is based on credit available on respective of the plurality of credit cards. (see Iannacci, + paragraph 0009-0010, 0248 + Figure 17 C  item 1830 + Figure 2 + Figure 17 B + Zhu, Figure 1 + Figure 2 item 280)
Re claim 7: see claim 1 + 
wherein the sorted order is based on credit utilization on respective of the plurality of credit cards. (see Iannacci, + paragraph 0009-0010, 0174 + Figure 17 C  item 1830 + Figure 2 + Figure 17 B + Zhu, Figure 1 + Figure 2 item 280)
Re claim 8: see claim 1 + 
wherein the sorted order is based on rewards program of respective of the plurality of credit cards. (see Iannacci, Figure 9 paragraph 0009-0010, 0319 + Zhu, Figure 1 + Figure 2 item 280)
Re claim 9: see claim 1 + 
further comprising receiving an indication from the consumer indicating sharable portions of credit card information. (see Iannacci, + paragraph 0009-0010, 0040 + Figure 17 C  item 1830 + Figure 2 + Figure 17 B + Zhu, Figure 1 + Figure 2 item 280)
Re claim 10: see claim 1 + 
wherein first portion of credit card information is shareable with a first type of third party associated with the third party computing system. (see Iannacci, + paragraph 0009-0010, 0040 + Figure 17 C  item 1830 + Figure 2 + Figure 17 B + Zhu, Figure 1 + Figure 2 item 280)
Re claim 11: see claim 1 + 
wherein a second portion of credit card information is shareable with a second type of third party, wherein the first portion and the second portion include information indicating different credit cards of the consumer. (see Iannacci, paragraph 0057 + Figure 2+ 4 + 7 + 9 + 17c + 17b + Zhu, Figure 1 + Figure 2 item 280)
Re claim 12: see claim 1 + 
further comprising: determining a credit format associated with the third party computing system; and converting a portion of credit card information to the credit format associated with the third party computing system. (see Iannacci, paragraph 0057 + Figure 2+ 4 + 7 + 9 + 17c + 17b + Zhu, Figure 1 + Figure 2 item 280)
Re claim 13: see claim 1 + 
wherein the indication of access authorization is received from the consumer via a website.  (see Iannacci, paragraph 0068+ Figure 1+ 2 + Zhu, Figure 1 + Figure 2)
Re claim 14: see claim 1 +
wherein a portion of credit card information identifies a credit card of the consumer for use in a purchase transaction via the website.  (see Iannacci, paragraph 0068+ Figure 1+ 2 + paragraph 0057 + Figure 2+ 4 + 7 + 9 + 17c + 17b + Zhu, Figure 1 + Figure 2)
Re claim 15: see claims above +
further comprising generating user interface data configured for execution on the consumer computing device to display indications of one or more credit cards that are selectable via a user interface to add to the list of access authorizations . (see Iannacci, Figure 2+ 4 + 7 + 9 + 17c + 17b + Zhu, Figure 1 + Figure 2 item 290-320)
Re claim 19: see claims above +
wherein subsequent to initiation of the transaction between the consumer computing device and the third party computing system, the third party computing system does not receive information from the consumer. (see Iannacci, paragraph 0068+ Figure 1+ 2 + paragraph 0057 + Figure 1 + 2 + 17c + 17b + Zhu, Figure 1 + Figure 2 item 290-320)
Response to Arguments
Applicant’s arguments have been considered but since they are directed to material added by amendment, Applicant is referred to the detailed citations and explanations above for the rejection of this material.
In particular, and respect to Claim 1 the Applicant argued 1st: 101 rejection is not proper because not abstract idea and is practical application.  
Examiner respectfully disagrees that the invention is an abstract idea including: “accessing, parsing, identifying credit data” even with the technical features.  Also examiner respectfully disagrees this is a practical application and does not significant technical improvement in data security.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698